J-S55003-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

TYREE LITTLE,

                        Appellant                    No. 266 EDA 2013


             Appeal from the PCRA Order December 28, 2012
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0505671-2000


BEFORE: BOWES, SHOGAN, and OTT, JJ.

MEMORANDUM BY BOWES, J.:                         FILED AUGUST 28, 2014

     Tyree Little appeals from the December 28, 2012 order denying his

second PCRA petition as untimely filed. We affirm.

     Based upon the following events, a jury convicted Appellant on May 3,

2001, of third degree murder, possession of a firearm without a license, and

possession of an instrument of crime:

         During the afternoon of December 8, 1999, Appellant and a
     friend drove around the area of 24th and Somerset Streets in
     Philadelphia looking for the victim, Walter Bryant, with whom
     Appellant had argued earlier. When they again came upon the
     victim, he waved at them to stop and Appellant and his friend
     got out of the car. Mr. Bryant and Appellant renewed their
                                                                ter

             Appellant pulled out his gun and shot the victim seven
     times. Mr. Bryant was pronounced dead shortly thereafter. No
J-S55003-14



Commonwealth v. Little, 816 A.2d 331 (Pa.Super. 2002) (unpublished

memorandum at 1-2).        On June 13, 2001, the trial court sentenced

Appellant to fifteen to thirty years imprisonment.       We affirmed the

conviction. Id. On May 28, 2003, our Supreme Court denied allowance of

appeal. Commonwealth v. Little, 825 A.2d 1260 (Pa. 2003).

     Appellant filed a timely PCRA petition on November 24, 2003. Counsel

was appointed, filed a no-merit letter and petition to withdraw, and was

permitted to withdraw.       PCRA relief was denied, and, on appeal, we

affirmed.   Commonwealth v. Little, 895 A.2d 648 (Pa.Super. 2006)

(unpublished memorandum).       Appellant filed the present, counseled PCRA

petition on July 25, 2011.    This appeal followed its dismissal, which was

based upon untimeliness. Appellant presents these issues on appeal:

                                                          th
     I.                                                        and 4th

     untimely filed and did not invoke an exception to the timeliness
     provision of the Post-Conviction Relief Act?
                                                     th
     II.                                                and 14th
     Amendment rights by denying the PCRA petition without benefit
     of conducting a hearing and making a determination based on
     the merits of the evidence and claim?



     Our Supreme Court has observed that limited appellate review applies

in the PCRA context. Commonwealth v. Spotz, 84 A.3d 294 (Pa. 2014).

As delineated in Commonwealth v. Feliciano, 69 A.3d 1270, 1274-

75 (Pa.Super. 2013) (citation omitted),


                                    -2-
J-S55003-14


            Our standard of review of the denial of a PCRA petition is
      limited to examining whether the court's rulings are supported
      by the evidence of record and free of legal error. This Court
      treats the findings of the PCRA court with deference if the record
      supports those findings. It is an appellant's burden to persuade
      this Court that the PCRA court erred and that relief is due.



judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). In this case,




denial of allowance of appeal.       42 Pa.C.S. § 9545(b)(3) (judgment of

sentence becomes final at the conclusion of direct review or the expiration of

the time for seeking the review). He had until 2004 to file a timely PCRA

petition and his 2011 petition is facially untimely.

      There are three exceptions to the one-year time bar: when the



when the defendant has recently discovered the facts upon which his PCRA

claim is predicated, and when either our Supreme Court or the United States

Supreme Court has recognized a new constitutional right and made that

right retroactive.   42 Pa.C.S. § 9545(b)(1)(i-iii).    Commonwealth v.

Brandon, 51 A.3d 231, 233-

exceptions to this [one-year] time requirement: (1) interference by

government officials in the presentation of the claim; (2) newly discovered

facts; and (3) an after-




                                      -3-
J-S55003-14


the burden of pleading and proving the applicability of any exception.

Feliciano, supra; 42 Pa.C.S. § 9545(b)(1).

       Appellant herein invokes the newly-discovered fact exception, which

                                                                          facts

upon which the claim was predicated were unknown

been    ascertained    by   the    exercise    of   due   diligence.

§                      Commonwealth v. Medina, 92 A.3d 1210, 1216

(Pa.Super.   2014)     (emphases      omitted)      (quoting   Commonwealth   v.

Bennett,

the petitioner take reasonable steps to protect his own interests.            A

petitioner must explain why he could not have learned the new fact(s)



Medina, supra at 1216 (citation omitted); see also Commonwealth v.

Edmiston, 65 A.3d 339 (Pa. 2013); Commonwealth v. Monaco, 996 A.2d
1076 (Pa.Super. 2010); Commonwealth v. Priovolos, 746 A.2d 621, 626

(Pa.Super. 2000).

       In this case, Appellant raises a claim of juror misconduct.     He avers

that within sixty days of filing

juror in his case     Jennifer Redding    had three separate conversations with



juror purportedly knew Appellant and made remarks about the case.




                                         -4-
J-S55003-14


brief at 11. He claims that he was unable to uncover the name of the juror



newly discovered facts exception.

       Appellant openly acknowledges that he was able to uncover the



Appellant failed to exercise due diligence in not pursuing the same

investigation in 2003, when he first learned of the alleged conversations that

this juror, who knew Appellant, had with people who were associated with

Appellant.1 Commonwealth v. Edmiston, supra (defendant claimed PCRA

petition was timely due to new information gleaned from witnesses;



interview and obtain newly discovered facts from witnesses sooner rendered

his PCRA petition untimely); Monaco, supra (defendant failed to prove that

he was diligent in uncovering his mental health diagnosis where he could

have    obtained     a   mental    health      examination      when   he   was     tried).

Commonwealth v. Priovolos,                 supra    (citation    omitted)   (long    after



to uncover purportedly exculpatory evidence; his attempt to come within the

parameters of the newly-discovered-facts exception was rejected since the


____________________________________________


1
    At the time of the trial, this same juror also purportedly spoke with




                                            -5-
J-S55003-14


with the exercise of due diligence, have be

names of the jurors were a matter of public record, to which Appellant had

access in order to ascertain who might have known him and spoke with his

cousin and former girlfriend.   Hence, the PCRA court did not commit legal

error in concluding that the present PCRA petition was untimely.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/28/2014




                                    -6-